Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 1 of 8 - Page ID#: 714

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                       COVINGTON

NICHOLAS SANDMANN, by and through
his parents and natural guardians, TED             Civil Action No. 2:19-cv-00056-WOB-CJS
SANDMANN and JULIE SANDMANN,

           Plaintiffs,
                                                   Judge William O. Bertelsman
                                                   Magistrate Judge Candace Smith
v.
                                                   DEFENDANT NBCUNIVERSAL MEDIA,
                                                   LLC’S REPLY MEMORANDUM IN
                                                   SUPPORT OF MOTION TO STRIKE
                                                   ALLEGATIONS IN PLAINTIFF’S FIRST
                                                   AMENDED COMPLAINT

NBCUNIVERSAL MEDIA, LLC,

           Defendant.



I.     INTRODUCTION

       Defendant NBCUniversal’s objective in asking the Court to strike paragraphs 147 through

185 of the First Amended Complaint (FAC) is not to cause delay in the resolution of this case, but to

narrow the issues on which NBCUniversal will be compelled to defend if the Court denies its

Motion to Dismiss in whole or in part. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973

(9th Cir. 2010) (“The function of a 12(f) motion to strike is to avoid the expenditure of time and

money that must arise from litigating spurious issues by dispensing with those issues prior to trial.”

(internal quotations and original formatting omitted)). Simply put, NBCUniversal seeks to prevent

this case from spawning a series of mini-trials regarding various prior episodes that Plaintiff believes

shed light on Nathan Phillips’s character, which would do no more than enable wild speculation

about why, according to Plaintiff, Phillips allegedly misrepresented what he had witnessed at the

Lincoln Memorial on January 18, 2019.
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 2 of 8 - Page ID#: 715




II.       ARGUMENT

          Plaintiff first argues that because NBCUniversal did not move to strike the allegations in

Plaintiff’s Original Complaint that Nathan Phillips falsely claimed “to have served in Vietnam,” was

a “professional activist with a known bias,” and had a “history of making similar false accusations,”

NBCUniversal should now be foreclosed from moving to strike the additional 39 paragraphs of

allegations he added to his FAC. (Doc. 35 (Pl.’s Resp. to Motion to Strike), Page ID#: 640.)

NBCUniversal is not, however, bound by its response to Plaintiff’s superseded Original Complaint.

See Fed. R. Civ. P. 12(f) (allowing a court to strike materials in a pleading “on motion made by a

party . . . before responding to the pleading”). And NBCUniversal agrees with Plaintiff that if the

Court strikes paragraphs 147 through 185 of the Amended Complaint, it should likewise strike the

three clauses that are now in paragraph 596 that reference those “flesh[ed] out” allegations.

          But Plaintiff’s argument elevates form over substance. A decision by the Court striking

paragraphs 147 through 185 of the FAC would necessarily incorporate the conclusory allegations

contained in paragraph 596, and relieve NBCUniversal of the need to prepare to litigate immaterial

and impertinent matters that have no bearing on Plaintiff’s entitlement to relief on his defamation

claims.

          The crux of Plaintiff’s argument in his Response to NBCUniversal’s Motion to Strike is that

had NBCUniversal investigated Phillips’s background, it would have known that he was an

unreliable witness. In essence, Plaintiff contends that before reporting on the breaking story

concerning the confrontation at the Lincoln Memorial and its viral aftermath, NBCUniversal should

have connected a series of dots about Phillips’s past conduct (and the Basilica protest) to conclude

that his description of the events surrounding the incident depicted in the viral video was false, and

that its failure to do so renders its publication of Phillips’s statements actionable.

                                                     2
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 3 of 8 - Page ID#: 716




       A.      Phillips’s Alleged Past “Activism”

       To justify interjecting Phillips’s past “activism” into this case, Plaintiff argues that it

“explains why Phillips sought out publicity following the January 18 incident and why he

manufactured the ‘confrontation’ in the first place.” (Doc. 35, at Page ID#: 641.) To make this

argument, Plaintiff will need to establish that NBCUniversal had a duty to investigate Nathan

Phillips’s background before publishing his eyewitness account, and that Nathan Phillips’s alleged

“political activism” would have put a reasonable person on notice that he was unreliable.

       Even assuming that Plaintiff could establish that NBCUniversal had a duty to conduct a

background check on Nathan Phillips prior to publishing his eyewitness account of what led to the

incident depicted in the viral video (an argument that—if accepted—would have grave implications

for the First Amendment), Plaintiff cites no law for the proposition that “political activism” is an

indicator of untruthfulness or lack of credibility. Plaintiff attempts to distinguish the decision of

Montgomery v. Risen, 197 F. Supp. 3d 219 (D.D.C. 2016), cited by NBCUniversal in its Motion to

Strike, arguing that NBCUniversal had “no reason to believe that Phillips’s accusations were not

fabricated.” (Doc. 35 (Pl.’s Resp. to Motion to Strike), at Page ID#: 642.) But NBCUniversal did

have reason to believe Phillips, because Phillips’s participation in the incident depicted in the viral

video was confirmed by the viral video itself.

       Since Plaintiff cannot charge NBCUniversal with publishing the statements of someone it

had “no reason to believe,” Plaintiff is left with the unsupported argument that political activism is

akin to untruthfulness or unreliability. The United States District Court for the District of Columbia

recently rejected a similar argument in Arpaio v. Zucker, No. 18-2894 (RCL), 2019 WL 5653660

(D.D.C. Oct. 31, 2019). In that case, Sheriff Joe Arpaio argued that the media defendants acted with

“actual malice” because they were “motived by ‘malice and leftist enmity’” when they published the

                                                  3
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 4 of 8 - Page ID#: 717




allegedly false defamatory fact that he had been sent to prison on a contempt conviction. Id. at *5.

The court rejected Arpaio’s argument, holding that “[e]ven assuming the alleged ‘leftist enmity’ is

real, the motivations behind defendants’ communications—inspired by political differences or

otherwise—do not impact whether defendants acted with actual malice as a matter of law.” Id.

       Indeed, Plaintiff’s argument is particularly ironic given that the entire premise of Plaintiff’s

case is his allegation that people unjustifiably ascribed racist or bigoted motives to him for standing

face-to-face with a Native American while wearing a MAGA hat following his participation in an

anti-abortion march. Yet he now asks this Court to find that one’s prior political activism alone

should put a reasonable person on notice that that person cannot be trusted to tell the truth.

       B.      Alleged Washington D.C. Basilica Protest

       For the same reason, Phillips’s post-incident protest at the Basilica offers no proof that

NBCUniversal should have known that Phillips was an unreliable eyewitness. Plaintiff writes:

“Phillips—far from being an innocent victim—demonstrated during his protest that he was leading

the group and that he was strident in his hatred of the Catholic Church.” (Doc. 35 (FAC), Page ID#:

644 (emphasis added).) With this argument Plaintiff (and his attorneys) telegraph their true

intentions in trying to interject Phillips’s motives for protesting at the Washington D.C. Basilica into

this case: to inflame the passions of the jury.

       Does Plaintiff intend to prove that Nathan Phillips’s protest at a Catholic church proves that

he hates the Catholic Church, and more pertinent, that he hates Catholics and would knowingly lie

about events he witnesses because they involved a student at a Catholic high school? Surely not.

Instead, Plaintiff intends to employ spurious allegations of anti-Catholic bigotry to inflame the

passions of the jury against Nathan Phillips. By its Motion to Strike, NBCUniversal seeks to avoid

letting this case turn into a wholesale indictment of Nathan Phillips’s character.

                                                   4
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 5 of 8 - Page ID#: 718




       C.      Alleged False Statement Regarding Vietnam Service

       Even less relevant is Plaintiff’s allegation that Phillips lied about serving in Vietnam.

Plaintiff does not allege that Phillips made any statements to NBCUniversal about his service in that

war in connection with NBCUniversal’s reporting on the viral video. And since those statements

were not about Plaintiff—but Phillips—NBCUniversal would have had no cause to investigate

whether they were true. Plaintiff’s argument that “[a] source who lies about his background is

entitled to no credibility” presupposes that NBCUniversal had a duty to investigate every fact

reported about Phillips (who he has not sued for defamation), and that it knew that Phillips had not

served in Vietnam. Plaintiff does not, of course, allege anywhere that NBCUniversal knew that

Phillips had lied about his Vietnam service when it published his statements about the incident

depicted in the viral video. To the contrary, Plaintiff acknowledges that NBCUniversal did not

initially know Phillips had allegedly lied about his Vietnam service. (Doc. 35 (Pl.’s Resp. to Motion

to Strike, at Page ID#: 645 (alleging that NBCUniversal published an update stating that Phillips

“was not deployed in Vietnam”). Given NBCUniversal’s lack of knowledge that this statement was

untrue; the fact that it was not about the incident; and the fact that it had nothing to do with Plaintiff,

it can have no bearing on whether NBCUniversal was negligent in publishing Phillips’s statement

about the incident depicted in the viral video.

       D.      Alleged Eastern Michigan University Incident

       In defense of including the Eastern Michigan University incident in which Phillips

complained of harassment by a group of students, Plaintiff impliedly concedes that he cannot prove

whether Phillips was in fact harassed, but asserts that it doesn’t matter because the stories were

similar. (Id. at Page ID#: 647-48.) Specifically, Plaintiff argues that “[r]egardless of whether the

April 2015 incident actually occurred, it bears on NBCUniversal’s negligence that is republished a

                                                    5
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 6 of 8 - Page ID#: 719




story by Phillips that sounds exactly like a previous report by Phillips . . .”1 (Id. at Page ID#: 648

(emphasis in original).) Plaintiff fails to explain, however, how Phillips’s prior statements of having

been harassed—which as far as Plaintiff or anyone else can prove were true—would put

NBCUniversal on notice that Plaintiff’s statements about the Washington Mall incident were false.

This is particularly true given that the Washington Mall incident was captured in the viral video,

which was the focus and subject of NBCUniversal’s reporting.

        Worse, Plaintiff’s disingenuous argument that whether the incident occurred or not is

immaterial to his ability to interject it into this lawsuit highlights the need to remove the issue from

the case now, rather than force NBCUniversal to contend with it in discovery. Plaintiff has made

clear that he intends to argue that the mere fact that these incidents, according to him, were “eerily

similar,” allows him to use them to show that Phillips was an unreliable eyewitness. (Id. at Page

ID#: 647.) This despite the fact that Plaintiff has not alleged that NBCUniversal was aware of

Phillips’s prior statements, but rather only that it should have been. (See Doc. 23 (FAC), Page ID#:

432, ¶ 598 (“NBCUniversal consciously elected to ignore this contrary information in favor of its

pre-conceived narrative against President Trump and his supporters.”).

        The question is therefore whether NBCUniversal, must conduct discovery to establish

whether Phillips was telling the truth about a prior incident of harassment, even though the prior

incident had no relevance to the Lincoln Memorial incident. But at least according to Plaintiff’s own

allegations, it would be impossible for NBCUniversal to find any information about the incident

beyond Phillips’s own version, since “[t]here was never any identification of the students who

allegedly taunted Phillips, and there is no available record that any type of disciplinary actions were


1
 To say the Eastern Michigan University incident was exactly like the Washington Mall incident is a gross
overstatement. The Eastern Michigan University incident involved a college theme party, not a political protest. And to
suggest that it is somehow suspicious that a Native American would be harassed over his ethnicity on more than one
occasion is patently absurd.
                                                           6
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 7 of 8 - Page ID#: 720




taken by the university or the police.” (Id. at Page ID#: 336, ¶ 182.) Striking these allegations now

thus avoids the need to turn the Eastern Michigan University incident into its own mini-trial.

       E.      Phillips’s Alleged Criminal Background

       Last, Plaintiff defends his inclusion of Phillips’s criminal background on the ground that it is

relevant to NBCUniversal’s negligence in publishing Phillips’s statements, but fails to explain how.

None of the crimes Plaintiff alleges Phillips committed were crimes of dishonesty. And the fact that

Phillips was caught on video bragging about assaulting someone does not make him an unreliable

eyewitness, and indeed, seems to have no relevance to his criminal background. At most, Plaintiff

appears to want to make this case about whether Phillips is or is not a likeable person, an irrelevant

inquiry, to distract from the issue of whether NBCUniversal—with knowledge that Phillips was an

eyewitness to what occurred at the Lincoln Memorial—was nevertheless negligent in publishing

Phillips’s statement about what he observed and perceived during that incident.

III.   CONCLUSION

       For the reasons set forth, NBCUniversal respectfully requests that the Court GRANT its

Motion and strike paragraphs 147 through 185, and the referenced portions of paragraph 596, from

the FAC.

                                                           Respectfully submitted,

                                                           /s/ John C. Greiner
                                                           John C. Greiner (Pro Hac Vice)
                                                           GRAYDON HEAD & RITCHEY LLP
                                                           312 Walnut St.
                                                           Suite 1800
                                                           Cincinnati, OH 45202
                                                           Phone: (513) 629-2734
                                                           Fax: (513) 333-4316




                                                  7
Case: 2:19-cv-00056-WOB-CJS Doc #: 41 Filed: 11/18/19 Page: 8 of 8 - Page ID#: 721




                                               jgreiner@graydon.com

                                               &

                                               J. Stephen Smith (KBA #86612)
                                               Darren W. Ford (KBA #95373)
                                               GRAYDON HEAD & RITCHEY LLP
                                               2400 Chamber Center Drive
                                               Suite 300
                                               Ft. Mitchell, KY 41017
                                               Phone: (859) 578-3070
                                               Fax: (859) 578-3071
                                               ssmith@graydon.com
                                               dford@graydon.com

                                               ATTORNEYS FOR DEFENDANT




9870771.2




                                        8
